DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Note
This is a Supplemental Non-Final Office Action for the purposes of correcting the Shortened Statutory Period for Reply on the PTO-326 Office Action Summary Page to indicate 3 months from the mailing of this communication. Refer to previous Office Action mailed 18 June 2021 for Form 1449 and Bib Data Sheet.
No other changes to the Office Action have been made.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification 
The disclosure is objected to because of the following informalities:
“a straightener 22” on p.5 is believed to be in error for --a straightener 52--
 the “cavity 86” and the “cavity 66” on p.9 or not labeled in the Drawings
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1: decks between the radially outer ends of the plurality of vanes
Claim 3: single piece construction with weldments between the conduit and the deck
Claim 10: oil pressurization chamber
Claim 11: speed reducer
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “86” and “66”.  
The drawings are objected to because 
“18” in Fig 1 is repeated and pointing to the wrong element (i.e. is pointing to general engine while 18 should be the inter-flow stream compartment)
“62” in Fig 4 has a lead line that does not correctly point to the outer surface of the deck (i.e. currently pointing to an edge rather than the bottommost side of the element)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-11 objected to because of the following informalities: 
claim 1: 
the second recitation of “a principal axis” is believed to be in error for --the principal axis--
“the internal radial ends” and “the external radial ends” are believed to be errors, proposed correction: --respective internal radial ends-- and --respective external radial ends--
“two adjacent vanes” is believed to be in error for --two adjacent vanes of the plurality of vanes--
“heat exchanger is formed from at least one deck” is believed to be in error for --heat exchanger is formed from at least one of the decks--  
“said wall of the deck” is believed to be in error for --said respective wall of the at least one deck--
claims 2-8: because there is “at least one deck”, subsequent recitations of “the deck” should be --the at least one deck--; additionally, features relating to the “at least one deck” must be recited as a respective feature of each of the at least one deck (so as to encompass the case of more than one deck without creating 112b issues), e.g., “a conduit”/“the conduit”, “the wall”, “an upstream end”, etc. are believed to be in error for --a respective conduit--/--the respective conduit--, --the respective wall--, --a respective upstream end--, etc. 
claims 9-11: “said at least one component is a” is believed to be in error for --said at least one component comprises a--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 8, the recitation “means for distribution of pressurized air to said at least one component” is interpreted under 112(f) because the generic means are not characterized by sufficient structure to entirely perform the recited function. The Specification does not provide a description for what the “means” could be, thus the claim is rejected under 112(b) as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a fan air flow stream is located around the core engine flow stream and coaxially with the core engine flow stream, comprising an air flow straightener acting on air passing in the fan flow stream, comprising a plurality of vanes distributed around a principal axis of the turbomachine and that comprises decks between vanes, each of which is located between the internal radial ends or between the external radial ends of two adjacent vanes” renders the claim indefinite because: (1) it is unclear whether the fan air flow stream is part of the turbomachine or whether it is a separate feature that interacts with or is arranged with the turbomachine; (2) it is unclear what comprises the air flow 
Similarly, the recitation “a pressurized air circuit draws off air between the low pressure compressor and the high pressure compressor or in the high pressure compressor” is unclear as to whether the pressurized air circuit is part of the turbomachine or whether it is a separate feature that interacts with or is arranged with the turbomachine.
Dependent claims 2-11 are also rejected.
Regarding claim 2, the recitation “a conduit in which the pressurized air flows that is in thermal contact with the wall of the deck by welding” renders the claim indefinite because it is unclear whether welding the conduit to the deck allows the conduit to be in thermal contact with the deck or whether the weldment, itself, provides the thermal contact between conduit and deck. 
Dependent claims 3-4 are also rejected. 
Regarding claim 3, the recitation “[t]he turbomachine according to claim 2, wherein the conduit is composed of a single piece with at least part of the deck” renders the claim indefinite because it contradicts claim 2 reciting the conduit is a separate piece welded to the deck. Thus, it is unclear whether the dependency is erroneous or whether applicant means to claim both welded fixing and single piece construction; the latter case being unsupported under 112(a). Either the dependency must change or the subject matter of the claims must be changed. See also, 112(d) rejection below.
Regarding claim 4, the recitation “[t]he turbomachine according to claim 2, wherein the conduit consists of an add-on element that is fixed to the wall of the deck” renders the claim indefinite because it is broader than claim 2. Thus, it is unclear whether the metes and bounds are defined as in claim 4 or as in claim 2. Either the dependency must change or the subject matter of the claims must be changed. See also, 112(d) rejection below.
Regarding claim 8, the recitation of “means of distribution of pressurized air to said at least one component” invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification merely repeats 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As discussed above, claims 3 and 4 either contradict or are broader than claim 2 upon which they depend. 
Claim 3 requires single piece construction of conduit with deck while claim 2 requires weldments between the conduit and the deck. Thus, claim 3 fails to include all the limitations of the claim upon which it depends, by directly contradicting it. 
Claim 4 requires the conduit to be added/fixed to the deck, which is already implied by claim 2 claiming weldments to fix the conduit to the deck. Thus, claim 4 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge 10837364 in view of Wood 20090317238.
Regarding claim 1, Roberge teaches an aircraft turbomachine (20) comprising a core engine air flow stream (C) passing through a low pressure compressor (44) and a high pressure compressor (52), 

    PNG
    media_image1.png
    516
    898
    media_image1.png
    Greyscale

a fan air flow stream (B) is located around the core engine flow stream and coaxially with the core engine flow stream (Fig 1), comprising an air flow straightener (Fig 1 above) acting on air passing in the fan flow stream (Fig 1), comprising a plurality of vanes (Fig 1) distributed around a principal axis (A) of the turbomachine and comprises decks between vanes (decks between vanes exist as part of a circumferentially distributed arrangement of vanes), each of which is located between the internal radial ends or between the external radial ends of two adjacent vanes (Fig 1 depicts a standard, conventional 
each deck comprising a wall partly delimiting the fan flow stream (Fig 1 above), 
a pressurized air circuit (Fig 2) draws off air in the high pressure compressor (at 117, Fig 2), 
to produce a pressurized air flow that supplies at least one component of the turbomachine (at least compressor and turbine components; Col.5 ll.14-18), 
said at least one component being radially located in the turbomachine closer to the principal axis of the turbomachine than the core engine flow stream (Fig 2), 
wherein the pressurized air circuit comprises a heat exchanger (118) between the pressurized air flow and the air flow passing through the fan flow stream (Fig 2). 
Roberge describes the pressurized air flow as a “coolant” (Col.1 ll.22-25).
Roberge does not teach the heat exchanger is formed from at least one deck through which the pressurized air flow passes, said wall of the deck making the heat exchange between the pressurized air flow and the air flow passing in the fan flow stream.  
However, Wood teaches an aircraft turbomachine (10) comprising a core engine air flow stream (35) passing through a low pressure compressor (20) and a high pressure compressor (22), a fan air flow stream (36) is located around the core engine flow stream and coaxially with the core engine flow stream (Figs 1 and 11), comprising an air flow straightener (31) acting on air passing in the fan flow stream (Fig 1), comprising a plurality of vanes (21) distributed around a principal axis (12) of the turbomachine and comprises decks between vanes (Fig 11 below), each of which is located between the internal radial ends (IRE) or between the external radial ends (ERE) of two adjacent vanes (Figs 1, 11 below; [0031, 0050]), 

    PNG
    media_image2.png
    812
    791
    media_image2.png
    Greyscale

each deck comprising a wall partly delimiting the fan flow stream (Fig 11; at least a portion of 145 and/or 146), 
there being a heat exchanger (44, 46, 148) between a coolant ([0004-5, 0038]) and the air flow passing through the fan flow stream, 
wherein the heat exchanger is formed from at least one deck (Figs 1 and 11; [0031, 0050]) through which the coolant passes ([0038]), 
said wall of the deck making the heat exchange between the coolant and the air flow passing in the fan flow stream (Figs 1, 11; [0031, 50]).  
Wood further teaches the heat exchanger is integrated with an acoustic absorber of the wall in order to simultaneously address the heat exchange requirements and acoustic absorption needs of the turbomachine ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger of Wood as the heat exchanger of Roberge in order to 
Regarding claim 5, Roberge in view of Wood teaches all the limitations of the claimed invention as discussed above. Roberge further teaches a pressurized air inlet port located at an upstream end of the heat exchanger and a pressurized air outlet port located at a downstream end of the heat exchanger, along the air flow direction in the fan flow stream (Fig 2).  
Roberge in view of Wood as discussed so far, does not teach the deck comprises the pressurized air inlet port located at an upstream end of the deck and the pressurized air outlet port located at a downstream end of the deck, along the air flow direction in the fan flow stream.  
However, Wood teaches the deck has an upstream end and a downstream end along the air flow direction in the fan flow stream (Fig 11 below).

    PNG
    media_image3.png
    812
    791
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inlet and outlet at the respective upstream and downstream ends of the 
Regarding claim 7, Roberge in view of Wood teaches all the limitations of the claimed invention as discussed above. Roberge in view of Wood as discussed so far, does not teach the deck is made of a heat conducting material.
	H  However, Wood further teaches the deck is made of a heat conducting material ([0035-36], metal foam).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger of Wood as the heat exchanger of Roberge in view of Wood in order to simultaneously address the heat exchange requirements and acoustic absorption needs of the turbomachine (Wood, [0029]).
	Regarding claim 8, Roberge in view of Wood teaches all the limitations of the claimed invention as discussed above. Roberge further teaches an inter-flow stream compartment (Fig 2; ISC in Fig 2 below) located between the core engine flow stream and the fan flow stream (Fig 2), wherein the pressurized air circuit comprises the following, in the direction of the air flow in the circuit: 

    PNG
    media_image4.png
    651
    881
    media_image4.png
    Greyscale

at least one air drawing off point (Fig 2; X in Fig 2 above) supported by a radially internal wall of the inter-flow stream compartment (Fig 2); 
an upstream segment extending through the inter-flow stream compartment as far as the fan flow stream (Fig 2); 
a downstream segment (122) extending through the inter-flow stream compartment from the fan flow stream to the core engine flow stream (Fig 2 ) and extending through a profiled arm (vane(s) V of 108) passing through the core engine flow stream (Figs 2-3); 
means of distribution of pressurized air to said at least one component of the turbomachine (via 124, 128, 126).  
Roberge in view of Wood as discussed so far, also teaches the pressurized air circuit comprising the deck between fan OGVs as discussed previously (see claim 1). 
And as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger of Wood as the heat exchanger .

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Wood, and further in view of Oriol 20200049028.
Regarding claim 2, Roberge in view of Wood teaches all the limitations of the claimed invention as discussed above. Roberge in view of Wood as discussed so far, does not teach the deck comprises a conduit
However, Oriol teaches a surface heat exchanger where a surface delimiting a fan flow stream (34) comprises a conduit (42) for heated fluid that is in thermal contact with the wall of the deck by welding ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger conduit attachment of Oriol for the heat exchanger of Roberge in view of Wood, because Oriol teaches such an arrangement of welding conduit structures to heat exchange surfaces are applicable to surface heat exchangers in the fan duct of a gas turbine engine, as is the case for the heat exchanger(s) of Roberge in view of Wood; in particular in order to achieve a simple, efficient, and economical heat exchanger arrangement (Oriol, [0007, 0048]).
Regarding claim 3, Roberge in view of Wood and Oriol teaches all the limitations of the claimed invention as discussed above. Roberge in view of Wood and Oriol as discussed so far, does not teach the conduit is composed of a single piece with at least part of the deck.  
However, Oriol further teaches an embodiment where the conduit is composed of a single piece with at least part of the deck (Fig 12; [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger conduit attachment of Oriol for the heat exchanger of Roberge in view of Wood and Oriol, because Oriol teaches such an arrangement of welding conduit structures to heat exchange surfaces are applicable to surface heat exchangers in the fan duct of a gas turbine engine, as is the case for the heat exchanger(s) of Roberge in view of Wood and Oriol; in particular in order to achieve a simple, efficient, and economical heat exchanger arrangement (Oriol, [0007, 0048]).
claim 4, Roberge in view of Wood and Oriol teaches all the limitations of the claimed invention as discussed above. Roberge in view of Wood and Oriol as discussed so far, does not teach the conduit consists of an add-on element that is fixed to the wall of the deck. 
However, Oriol further teaches the conduit consists of an add-on element that is fixed to the wall of the deck ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger conduit attachment of Oriol for the heat exchanger of Roberge in view of Wood and Oriol, because Oriol teaches such an arrangement of welding conduit structures to heat exchange surfaces are applicable to surface heat exchangers in the fan duct of a gas turbine engine, as is the case for the heat exchanger(s) of Roberge in view of Wood and Oriol; in particular in order to achieve a simple, efficient, and economical heat exchanger arrangement (Oriol, [0007, 0048]).

Claim 5 is additionally rejected and claim 6 is firstly rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Wood, and further in view of Snyder 8910465.
Regarding claim 5, Roberge in view of Wood teaches all the limitations of the claimed invention as discussed above. 
Additionally (to Roberge and Wood teaching claim 5 as discussed above), Snyder teaches a heat exchanger (42) in/on a surface delimiting a fan flow stream (30) where pipes 50 and 52 are each one of a fluid inlet and a fluid outlet for the heat exchanger, arranged at a respective one of an upstream or downstream end of the heat exchanger (Fig 2). Snyder further teaches that parallel flow, cross flow, mixed flow, and counter flow heat exchangers are substitutionally equivalent structural heat exchanger arrangements (Col.5 ll.4-6). Parallel flow corresponds to heat exchanger fluid flow in the same direction as the fan flow stream, thus the heat exchanger inlet being upstream of the heat exchanger outlet (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an upstream inlet and a downstream outlet for the deck heat exchanger of Roberge in view of Wood as taught by Snyder, because Snyder teaches such an inlet/outlet arrangement with a parallel flow heat exchanger is usable for a gas turbine engine at a surface delimiting a fan flow stream for cooling a core airflow (Snyder, Col.4 l.59 - Col.5 l.7). 
claim 6, Roberge in view of Wood teaches all the limitations of the claimed invention as discussed above. Roberge in view of Wood as discussed so far, does not teach the deck comprises a pressurized air inlet port located at a downstream end of the deck and a pressurized air outlet port located at an upstream end of the deck, along the air flow direction in the fan flow stream.  
However, Snyder teaches a heat exchanger (42) in/on a surface delimiting a fan flow stream (30) where pipes 50 and 52 are each one of a fluid inlet and a fluid outlet for the heat exchanger, arranged at a respective one of an upstream or downstream end of the heat exchanger (Fig 2). Snyder further teaches that parallel flow, cross flow, mixed flow, and counter flow heat exchangers are substitutionally equivalent structural heat exchanger arrangements (Col.5 ll.4-6). Counter flow corresponds to heat exchanger fluid flow in the opposite direction of the fan flow stream, thus the heat exchanger inlet being downstream of the heat exchanger outlet (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a downstream inlet and an upstream outlet for the deck heat exchanger of Roberge in view of Wood as taught by Snyder, because Snyder teaches such an inlet/outlet arrangement with a counter flow heat exchanger is usable for a gas turbine engine at a surface delimiting a fan flow stream for cooling a core airflow (Snyder, Col.4 l.59 - Col.5 l.7). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Wood, and further in view of Benjamin 9234463.
Regarding claim 9, Roberge in view of Wood teaches all the limitations of the claimed invention as discussed above. Roberge in view of Wood does not teach said at least one component of the turbomachine is a low pressure shaft of the turbomachine.
However, Benjamin teaches that compressed air, cooled in a heat exchanger (46), may be used for cooling a low pressure shaft (14) of a gas turbine engine (Figs 1-2). The low pressure shaft cooling air also cools the high pressure spool tie shaft (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the low pressure shaft of Roberge in view of Wood as taught by Benjamin, in order .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Wood, and further in view of Suciu 9958795.
Regarding claim 10, Roberge in view of Wood teaches all the limitations of the claimed invention as discussed above. Roberge in view of Wood does not teach said at least one component is a lubrication oil pressurization chamber.  
However, Suciu further teaches a pressurized air circuit communicating air bled from the high pressure compressor (50) to a heat exchanger (External HEX) and then to a lubrication oil pressurization chamber (of 38; Figs 15-23; Col.8 ll.42-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas turbine engine pressurized air circuit of Roberge in view of Wood to pressurize bearing chambers of the gas turbine engine as taught by Suciu, because Suciu teaches that air bled from the high pressure turbine and cooled by a heat exchanger (such as that of Roberge in view of Wood) is suitable for bearing chamber pressurization (Figs 15-23; Col.8 ll.42-49). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Wood, and further in view of Negelescu 20160138478 and Munsell 1073156.
Regarding claim 11, Roberge in view of Wood teaches all the limitations of the claimed invention as discussed above. Roberge in view of Wood does not teach said at least one component is a speed reducer located between the low pressure shaft and a fan of the turbomachine.
However, Negelescu teaches that bled compressor air ([0013-14, 34, 38]) may be supplied to a speed reducer (gearbox 32) located between a low pressure shaft (44) and a fan (46) of the turbomachine, in order to seal bearings/components of/adjacent the gearbox (e.g. seal(s) 92, [0013-14, 34, 38]; Fig 2). 
Furthermore, Munsell specifically teaches air (62, 64) bled from the high pressure compressor (52) of a turbomachine (turbofan 20) may be first cooled in a heat exchanger (72) before being fed to seal (as buffer air; Title) bearings in the turbomachine (e.g., B1-4).

 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741